Citation Nr: 0803471	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to December 
1997.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in August 2007.  
At that time the Board found that new and material evidence 
had been received and reopened the veteran's claim of 
entitlement to service connection for a low back disability.  
The reopened service connection claim was then remanded to 
the RO for de novo consideration.  The appeal has now 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The probative, competent clinical evidence of record does not 
establish that the veteran's current low back disability is 
related to active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of the benefit sought.  

VA satisfied its duty to notify as to the claim by means of 
May 2004, March 2006, and July 2006 letters from the RO to 
the appellant.  These letters informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
her possession to the AOJ.  Additionally, the March 2006 and 
July 2006 letters informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete VCAA notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
her.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed her 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The veteran contends that she has mild scoliosis of the 
lumbar spine, with spina bifida occulta at S1, as a result of 
injuries she suffered while on active duty.  See 
Representative's Statement, dated in October 2006.  The 
veteran claims that she was injured while "pulling-in" a 
submarine, lifting five-gallon buckets of paint, and hitting 
her back against a fire extinguisher when working on a dry 
dock.  (See Travel Board Transcript "Tr." at 3-6).

The Board initially notes that the record contains a report 
of a VA examination conducted in February 2006 that revealed 
a diagnosis of mild scoliosis with spina bifida occulta in 
the S1 area.  See also Statement by M.L., M.D., dated in June 
2007 (noting the veteran's condition concerning her lumbar 
spine with mild scoliosis and spina bifida occulta at S1 
level).  Therefore, the Board finds that the first element of 
a service connection claim, that of a current disability, has 
been met.  

The veteran's clinical enlistment examination and report of 
medical history, each dated in June 1994, reveal a normal 
spine upon examination and no complaints regarding her back.  
The veteran complained of middle/low back pain as noted in a 
service medical record, dated June 11, 1997.  The diagnosis 
was "mechanical low back pain / midback."  A service 
medical record, dated June 30, 1997, reveals complaints of 
lower back pain for about four days.  The veteran reported 
muscles spasms and the diagnosis was resolving lower back 
pain syndrome.  A consultation record, dated in October 1997, 
noted a provisional diagnosis of chronic low back pain and 
stated "[p]lease evaluate/admit to back school."  A 
clinical separation evaluation in December 1997 revealed a 
normal spine.  On a December 1997 report of medical history, 
the veteran reported wearing a back brace or support and 
noted recurring back pain and spasm.  

Upon post-service VA examination in June 1998, the examiner 
diagnosed the veteran with mild scoliosis of the lumbar spine 
with spina bifida occulta S1 level and no evidence of lumbar 
strain.  An X-ray of the veteran's lumbosacral spine showed 
the scoliosis and spina bifida occulta.  The available post-
service VA treatment records also showed diagnoses regarding 
the veteran's lumbar spine of scoliosis, spina bifida occulta 
and low/lumbar back pain.  See VA treatment records, dated in 
March 1998 and June 1999. 

A report of a February 2006 VA examination shows that the 
veteran complained of a painful lower back with an intensity 
of 8/10.  She reported that standing and sitting for a long 
time increases the pain, bending and lifting are difficult, 
and performing activities of daily living and work are 
limited.  She also noted taking medication to help relieve 
the pain.  After performing a physical examination of the 
veteran, the VA examiner opined that it "is less than likely 
as not that the current manifestation of [the] veteran's back 
condition is due to the same condition that caused the 
painful back in the service."  The examination report 
indicted that the VA examiner reviewed the veteran's claims 
folder, to include service medical records and post-service 
medical records.  The rationale for the VA examiner's opinion 
is based on the fact that the veteran's injury happened 
almost eight years prior to the 2006 VA examination and at 
"present time, in spite of prolonged treatment, [the 
veteran's] manifestations are severely inconsistent in 
relation to any objective findings in the spine, skeletal 
structure and lumbosacral muscles."  The VA examiner also 
noted that scoliosis and spina bifida occulta are 
developmental conditions and they do not produce any 
symptoms.

The Board also notes a medical statement by M.L., M.D., 
received by VA at the June 2007 Travel Board hearing.  
Dr. M.L. noted he had seen the veteran on several occasions 
regarding her low back pain.  Dr. M.L. provided an opinion 
that it is at least as likely as not that the veteran's 
condition concerning her lumbar spine with mild scoliosis and 
spina bifida occulta at the S1 level is related to the work 
she performed while in service.  The June 2007 private 
physician's statement does not indicate that the veteran's 
claims file or medical records had been considered in 
rendering the opinion.

In weighing the probative value of the medical opinions noted 
above, the Board finds the February 2006 VA examiner's 
opinion to be more probative than the private opinion dated 
in June 2007.  The 2006 VA examiner reviewed the veteran's 
claims folder, including available service medical records, 
and performed a physical examination of the veteran.  
Conversely, the Board notes the June 2007 private physician 
did not indicate that the claims file was reviewed.   
Additionally, the probative value of the February 2006 VA 
examination report is boosted because the examiner provided a 
supporting rationale, to include finding that the current 
back pain is not related to service and noting that the 
veteran's back manifestations are inconsistent with the 
objective findings.  Alternatively, the June 2007 private 
medical opinion lacks a rationale for the conclusion reached, 
diminishing its probative value.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  Thus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a low back disability on a nonpresumptive 
direct incurrence basis.

The Board also notes that the February 2006 VA examiner added 
that the current diagnosis of spina bifida occulta and 
scoliosis are developmental and do not cause pain or other 
symptoms.  In this regard, the Board notes that service 
connection cannot be granted for a congenital or 
developmental defective.  See 38 C.F.R. §§ 3.303(c) and 4.9 
(noting that a congenital or developmental defect is not 
considered a disease for purposes of VA disability 
compensation); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (noting that if the disposition of a claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law).

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's back worsened as a result of a 
superimposed injury or illness during service.  In this 
regard, the Board again notes that the VA examiner stated 
that spina bifida occulta and scoliosis do not cause pain or 
other symptoms.  See Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

The veteran has expressed a belief that her current low back 
disability is causally related to her military service.  The 
Board notes that the veteran can attest to factual matters of 
which she has first-hand knowledge, e.g., experiencing back 
pain in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills or training necessary to be 
capable of making medical conclusions.  Thus, any statements 
by her as to the etiology of the low back disability do not 
constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the probative competent medical evidence does 
not relate the veteran's current low back disability to her 
military service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


